Citation Nr: 1219812	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-16 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972.  

This matter comes to the Board of Veterans Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied entitlement to service connection for PTSD and a back condition.  The Veteran filed a notice of disagreement dated in November 2008 and the RO issued a statement of the case dated in April 2009.  The Veteran submitted a substantive appeal in May 2009.

In April 2012, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file. 

In this case, the Board notes that the Veteran has been diagnosed with PTSD.  The Board also notes that the Veteran has a diagnosis of major depression and anxiety disorder.  The Court has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized the issue as set forth above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Veteran testified before the Board in April 2012.  At this hearing, the Veteran indicated that he was medically retired from the Massachusetts Highway Department in 1994 in part due to his claimed disabilities.  Records related to this disability retirement, however, have not been associated with the Veteran's claims file.  The Veteran also testified that he receives ongoing treatment from his private physicians, including a pain clinic in Stoughton, Massachusetts (Guardian Anesthesia by Good Samaritan) and his psychiatrist, Dr. J. G.  Records from the pain clinic do not appear to be in the claims file, and recent records of the Veteran's treatment with Dr. J. G. dated since July 2008 should also be obtained.  Finally, the Veteran indicated that he had had many x-rays and CAT scans related to his back disability and that he had been treated by Dr. R. G. (now retired) as well as other orthopedists.  The Veteran should be asked to clarify which physicians have treated him for his claimed disabilities since service, so that any further outstanding records may be associated with his claims file.  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Next, the Board notes that the Veteran has been diagnosed with a low back disability, to include spondylolisthesis L5-S1, advanced spondylosis at L2-L3, and severe bilateral foraminal stenosis.  The Veteran testified before the Board that he carried heavy (75 lb.) bags of food and supplies up and down ladders when he service aboard the USS Wasp in service. He stated that his duty required that he do this for 12 hours a day every day.  After this, the Veteran reported that he had back pain from that time forward.  The Veteran was not provided a VA examination in connection with the claim.  

Based on the foregoing, the Board finds that the Veteran should be provided a VA examination in connection with his claim to determine whether the Veteran's diagnosed back disability is related to his military service.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Finally, with respect to the Veteran's psychiatric claim, the Board notes that the Veteran was provided a VA examination dated in June 2011.  The examiner found that the Veteran did not have a diagnosis of PTSD, but that he did carry diagnoses of depression and anxiety disorder, nos.  With respect to the latter diagnoses, the examiner noted the Veteran's reported medical history.  The examiner then found that the Veteran presented a set of largely military-related experiences that seem to have exacerbated some pre-existing vulnerabilities.  The examiner stated that psychological damage was done to the Veteran during the course of his military service and that he continues to struggle with the damage that was done to him.  

Based on a review of the June 2011 VA examination report, the Board finds that this matter should be remanded.  The opinion rendered by the examiner is vague and insufficient for determining whether the Veteran's diagnosed depression and anxiety had their onset in service or whether they pre-existed service and were aggravated thereby.  The claims file should be forwarded to the individual who conducted the June 2011 VA examiner, if available.  The examiner should review all evidence of record, to include the prior diagnostic studies and VA examination reports, and should provide an addendum report as to the nature and etiology of the Veteran's diagnosed depression and anxiety.  If any further testing or diagnostic studies are required prior to offering such opinions, they should be scheduled.  If the June 2011 VA examiner is not available, the Veteran should be scheduled for another VA examination concerning these questions.

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include records related to the Veteran's disability retirement from the Massachusetts Highway Department in 1994, records of the Veteran's treatment at a pain clinic in Stoughton, Massachusetts (Guardian Anesthesia by Good Samaritan), records of the Veteran's treatment with his psychiatrist, Dr. J. G. dated since July 2008, records of the Veteran's treatment for his back with Dr. R. G. (now retired), and other records of the Veteran's treatment as may be identified by the Veteran.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a low back disability that is related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a low back disability?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a diagnosed low back disability, did such disorder have its onset during active duty, within one year of active duty, or is this condition otherwise related to the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on the Veteran's testimony before the Board, including that he was required to carry 75 lb. bags of food and supplies for 12 hours every day.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  Forward the Veteran's claims file, including a copy of this remand, to the June 2011 VA examiner for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the June 2011 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed disabilities.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Was the Veteran's diagnosed depression, at least as likely as not (a 50 percent or higher likelihood) incurred during, or as a result of active duty?  Was the Veteran's diagnosed anxiety disorder, nos, at least as likely as not (a 50 percent or higher likelihood) incurred during, or as a result of active duty?  A complete rationale for all opinions is requested.  

(b)  Is it clear (e.g., highest degree of medical certainty) that the Veteran's diagnosed depression preexisted active duty service, and (ii) is it clear (e.g., highest degree of medical certainty) that such disability was not aggravated beyond the normal progress of the disorder during or as a result of active service.  Is it clear (e.g., highest degree of medical certainty) that the Veteran's diagnosed anxiety disorder, nos, preexisted active duty service, and (ii) is it clear (e.g., highest degree of medical certainty) that such disability was not aggravated beyond the normal progress of the disorder during or as a result of active service.  

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


